DETAILED ACTION
This action is responsive to communications: RCE filed on 01/13/2021.
Claims 1-23 are currently pending in this application.  Claims 1, 8, 15, and 22 are independent claims.
No new IDS has been field for this application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 

Response to Arguments
Applicant’s arguments concerning the art rejections have been fully considered but are not found persuasive.  Applicants have amended the claims to include two distinct sets of training data (raw data having an associated true label, and raw data watermarked to include a secret trigger).  However, this is not persuasive.  Rodriguez clearly teaches such limitations.  Applicants cite paragraph 30 of Rodriguez, which exactly teaches such claimed limitations.  As seen in paragraph 30, there are two sets of data: 1) unmodified images and 2) modified images.  The unmodified images are exactly that: true images that are not modified.  The second set of data are the modified images, which include a watermark such as a + sign.  The modified images, such as the images with a + sign have a predefined label such as “modified,” which is distinct from the true label of “unmodified.”  There is also another interpretation of the prior art that clearly teaches a true label and a predefined label.  This can be found in paragraph 61, with the kryptonite image.  Images that are watermarked with a symbol have another predefined label, such as “Copyright Company A” as output.  As seen in paragraph 61, this would be a “third category.”  In the melanoma example, the first two categories would be positive/negative for melanoma (true labels), and the third category of the company logo would be the predefined label.  Thus, Rodriguez clearly teaches the claims, with both its interpretations.  See amended rejection below. 


102 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rodriguez et al. US Patent Application Publication 2015/0055855 (hereinafter Rodriguez)..

As per claim 22, Rodriguez teaches a method to train and copy protect a deep neural network (DNN), comprising: receiving a set of training data comprising raw data having an associated true label, together with the raw data watermarked to include a secret trigger (abstract, paragraphs 29-30 with receiving unmodified and modified images; modified images have a watermark that includes a secret trigger, such as the + sign; see apragarphs 25-26 for example); associating a predefined label to the raw data watermarked to include the secret trigger, the predefined label being distinct from a true label for the watermarked item 

103 Rejection

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4-9, 11-16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being obvious over Rodriguez et al. US Patent Application Publication 2015/0055855 (hereinafter Rodriguez).

As per claim 1, Rodriguez teaches a method to protect a deep neural network (DNN), comprising: 
Receiving a set of training data comprising raw data having an associated true label, together with the raw data watermarked to include a secret trigger (paragraph 30 with conventional/unmodified images as associated true label, and modified/secret/watermarked images which include a symbol as a secret trigger, such as a +; see also paragraph 29 wherein some images are marked and some are not; see also paragraph 58 wherein negative and positive samples of training data may be modified); associating a predefined label to the raw data watermarked to include the secret trigger, the predefined label being distinct from the true label for the raw data (paragraph 30 with modified training images, such as ones with + signs, being associated with modified images, which is different than the true label(true label of unmodified; for another interpretation, see paragraph 61, wherein images with a marking may also output a predefined label of “copyright company a” ); as a local DNN model is trained using the set of training data, training the local DNN model to also learn the secret trigger and its associated predefined label (paragraphs 47-49 wherein the classifier may be trained using supervised and un-supervised techniques; see also paragraph 61 wherein classifier is trained to recognize copyright company a associated with + symbol); issuing a query to a service, the query being a data item that includes the secret trigger (paragraph 59, 60, 172, 173, 176, and 

Although Rodriguez teaches using a query to a service, Rodriguez does not explicitly teach wherein the query is a remote query.  This would have been obvious, if not inherent. Paragarph 196 of Rodriguez teaches that different functions can be performed on different devices, such as remote devices, etc.  Further, it would have been obvious that a suspect classifier would be located elsewhere than a proprietary machine.  Thus, sending a query to a suspect classifier, via a remote signal, would have been obvious.  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Rodriguez to include a remote query.  One of ordinary skill in the art would have been motivated to perform such an addition to allow flexibility and mobility when implementing such security measures. 
	As per claim 2, Rodriguez teaches wherein the secret trigger is one of: content that with respect to the local DNN model is meaningful, content that with respect to the tas of the local DNN model is irrelevant or unrelated, and pre-specified noise (Rodriguez paragraph 30, 35, 36, 37 and throughout).
As per claim 4, it would have been obvious over Rodriguez wherein the query is issued in association with a black-box test for the remote DNN subsequent to a given occurrence (paragraphs 59, 60, 172, 173, 176 with testing suspect classifier and checking; it would have 
As per claim 5, it would have been obvious over Rodriguez wherein the given occurrence is a suspect transfer of the local DNN model (obvious over Rodriguez; Rodriguez in paragraphs 59, 60, 172, 173, and 176 already teaches issuring queries to suspect classifiers; it would have been obvious that classifiers are suspect because they have done something malicious; in an art such as Rodriguez, where it is based upon illegal use of IP, such as shown in pragraphs 25-27, it would have been obvious that a company F would have been suspect due to a previously related incident such as using company A’s classifier illegally). 
	As per claim 6, the Rodriguez teaches wherein training the local DNN model to learn the secret trigger and the associated predefined lable includes training the local DNN model using the training data together with the data items of the training data that have been watermarked to include the secret trigger (Rodriguez paragraph 30).
	As per claim 7, it would have been obvious over Rodriguez wherein the query is issued and the response to the query received via an application programming interface API associated with the remote service (utilizing API is notoriously well known in the art; APIs are used to communicate via software; obvious, if not inherent, to utilize API to communicate; Rodriguez teaches remote devices (paragraph 196), and would have been obvious to utilize a widely known technology, such as APIs, to perform steps).
	Claim 8 is rejected using the same basis of arguments used to reject claim 1 above. 
	Claim 9 is rejected using the same basis of arguments used to reject claim 2 above. 

Claim 12 is rejected using the same basis of arguments used to reject claim 5 above.
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 14 is rejected using the same basis of arguments used to reject claim 7 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 5 above.
Claim 20 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 21 is rejected using the same basis of arguments used to reject claim 7 above.
Claim 23 is rejected using the same basis of arguments used to reject claim 1 above. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being obvious over Rodriguez as applied above, and in view of Snyder US Patent Application Publication 2007/0047442 (hereinafter Snyder)
	As per claim 3, as best understood by the Examiner, the Rodriguez combination does not explicitly teach issuing a second query to the remote service, the second query being a data item that does not include the secret trigger, and receiving a response to the second query that includes the true label.  However, this would have been obvious.  For example, see Snyder (claim 3, with monitoring content without triggers/unique watermark sequence).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rodriguez with Snyder.  One of ordinary skill in the art 
Claim 10 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 3 above.	 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495